PER CURIAM.
This appeal is from a final decree in equity, dated November 23, 1971, which overrules complainants-appellants’ application for rehearing.
The decree does not modify the original decree, which was adverse to complainants-appellants and denied them relief. In the absence of modification, the decree on rehearing is not appealable. Equity Rule 62, Recompiled Code 1958, Appendix, page 1272. Osborn v. Walker, 288 Ala. 374, 261 So.2d 47; Money v. Galloway, 236 Ala. 55(5), 181 So. 252; Whitman v. Whitman, 253 Ala. 643(3), 46 So.2d 422; Wood, Wire & Metal Lathers, Etc. v. Brown & Root, Inc., 258 Ala. 430(3), 63 So.2d 372.
The appeal is dismissed for want of jurisdiction. Money v. Galloway, supra.
The foregoing opinion was prepared by Bowen W. Simmons, Supernumerary Circuit Judge, and was adopted by the Court as its opinion.
Appeal Dismissed.
HEFLIN, C. J., and MERRILL, HAR-WOOD, MADDOX and SOMERVILLE, concur.